Gaknett, J. Charles J. Beattie, an attorney at law practicing in Chicago, was employed by Ada E. Gordon to procure a divorce for her from her husband, George B. Gordon. To that end he filed a bill for divorce in her name against her husband in the Superior Court of Cook County, on March 4, 1877, charging the defendant with cruelty, desertion and adultery. The husband, being a non-resident, was served by publication. The cause came to a hearing on May 7th of that year, the defendant having been defaulted for want of appearance. The deposition of James L. Watson, which was taken by Beattie before a notary public, was read on the hearing, and Mrs. Gordon testified orally in her own behalf. The judge before whom the case was tried was not satisfied with the evidence, and continued the hearing to the 27th of the same month. After the hearing on May 7th, and on the same day, Beattie delivered to Mrs. Gordon what purported to be a copy of a decree of divorce in the cause, and she, later in the same day, was married to one Wilson. On May 27th Beattie again appeared in court and called B. J. Coffeen as a witness. Watson and Coffeen testified to the same acts of infidelity by the defendant, and upon their evidence a decree was entered the next day, May 28th, divorcing Ada E. from George B. Gordon on the ground of his adultery. At the February term, 1889, of the Superior Court, George B. Gordon filed a petition to vacate the decree, alleging that the testimony of Watson and Coffeen was untrue, and on March 7th he filed a second petition alleging that the charge of adultery against him was false, and that he believed that Beattie, without the knowledge of Mrs. Gordon, procured said witnesses to sustain the charges of the bill, knowing that they had no knowledge of adultery of the petitioner, and that on May 7, 1887, before any decree was entered, Beattie delivered to said Ada a paper purporting to be a true copy of decree entered in said cause, and praying that a rule might issue against Beattie to show cause why he should not be attached for contempt. A rule to show cause was entered, Beattie came in March 12th, denied the contempt, and moved for an order requiring the petitioner to file interrogatories, which was done. Beattie answered the interrogatories, and upon the issues formed, the court adjudged him guilty of contempt in the presentation of testimony which he knew to be false, and in issuing to Ada E. Gordon a fictitious copy of a decree for a divorce in the case, and sentenced him to imprisonment in the county jail for a year and to pay a fine of §500 and costs. On the hearing of the motion to commit for contempt, appellant moved the court to dismiss the prosecution on the grounds that the same was barred by the statute of limitations of one year and six months, and that is the defense requiring consideration. The statute (Sec. 4, Div. 4, Chap. 38) is as fol lows: “ All prosecutions, by indictment or otherwise, for misdemeanor, or for any fine or forfeiture under any penal statute, shall be commenced within one year and six months from the time of committing the offense, or incurring the fine or forfeiture, except as otherwise ¡provided by law.” Sec. 5 of Div. 2, Chap. 38, describes a felony as “ an offense punishable with death, or by imprisonment in the penitentiary,” while by Sec. 6, “ Every other offense is a misdemeanor. Where the performance of an act is prohibited by any statute, and no penalty for the violation of such statute is imposed, the doing of such act is a misdemeanor, and may be punished by fine not exceeding §100, or imprisonment in the county jail not exceeding six months, or both, in the discretion of the court.” This is not the case of a civil contempt, in which the action of the court is for the benefit or advantage of another party to the proceeding, but appellant is charged with a criminal contempt in doing that which obstructs the administration of justice. See Rapalje on Contempts, Sec. 21. The Supreme Court of this State has uniformly held that acts in disrespect of the court, or its process, which obstruct the administration of justice, are in the nature of criminal offenses. Stuart v. The People, 3 Scam. 395; Haines v. The People, 97 Ill. 161; The People v. Neill, 74 Ill. 68. In this the Supreme Court of the United States fully agrees, having decided that a contempt of that kind is a specific criminal offense, and the imposition of a fine, therefore, a ‘judgment in a criminal case. New Orleans v. The Steamship Co., 20 Wal. 387. The prosecution in such cases must be in the name of the people. The punishment is either by fine or imprisonment, or both. If the accused is acquitted, the people can neither have an appeal, nor maintain a writ of error (People v. Heill, supi'a), the reason given being that a proceeding for contempt in thwarting the process of the court was a prosecution in behalf of the people and in the nature of a criminal proceeding. “Many acts are both contempts of court and indictable crimes. * * * The indictment and the proceeding for contempt are entirely distinct and neither will be a bar to the other.” 2 Bishop on Criminal Law, See. 264. An attorney who procures false evidence, knowing it to be false, with the intention of deceiving the court and thus interfering with the due administration of justice, is not only guilty of contempt of court, but of subornation of perjury, a felony punishable by imprisonment in the penitentiary not less than one year, nor more than fourteen years. Sec. 225, Chap. 38, R. S. The punishment of contempt fixes its character as a misdemeanor, as the penalty may be either by fine or confinement in jail, or both. Lamkin v. The People, 94 Ill. 501. Ho doubt can be entertained that the prosecution of the felony (subornation of perjury) may be barred in three years, but the State contends that the minor offense (contempt of court) may be punished whenever the machinery of the law is set in motion. And the sentence of the Superior Court proceeded upon the theory that the limitation is only applicable to misdemeanors prohibited by statute, and as there is no prohibitory statute for this class of contempts, the offender is exposed to punishment without limitas to time of instituting the proceedings. If this peculiar iutent is to be attributed to the Legislature, it must be made very plain from the language of the statute. That there is any good reason for greater lenity in dealing with offenses prohibited by statute than those governed by common law, has not been suggested. The more flagrant the offense, the more natural it is that the Legislature should attempt to repress it by express statute, and the more remote the probability that to such cases a special and discriminating favor should be extended. It can not be supposed that the law intended relief and immunity, after the lapse of a year and six months, for all misdemeanors prohibited by a statute, while offenses of the same class recognized by common law only, are exposed to prosecution at any time during the life of the offender. The fact that the contempt charged against Beattie is one of the gravest character, can not affect the application of the rule. If the bar of the statute is denied here, it must be denied to all classes of misdemeanor, however trivial, which have escaped the denunciation of statute law. Adopting that rule, such offenses are as far removed from oblivion by lapse of time as murder, which may be the subject of indictment at any period after the death of the person killed. All felonies except arson and forgery, are barred in three years, if the accused during that time is usually and publicly resident within this State. A felony, however, is uniformly treated as deserving of greater odium and severer punishment than any misdemeanor. For some misdemeanors, it is true, the jury may in their discretion imprison in the penitentiary. But if alternative penalties are provided, one of which is imprisonment in the county jail or fine, the offense is a misdemeanor, although the accused might have been confined in the penitentiary, in the discretion of the jury. Lamkin v. The People, supra. Imprisonment in the penitentiary is the last penalty for a felony, and Sec. 7, Div. 2, Chap. 38, declares every person convicted of certain felonies, including subornation of perjury, infamous, and the offender is rendered incapable of holding any office of honor, trust or profit, of voting at any election or serving as a juror, unless he is again restored to such rights by the terms of pardon or otherwise, according to law. With these provisions of the statute before us, we can not believe that Sec. 4, Div. 4, Chap. 38, was intended to exclude from the benefit of the one year and six months limitation, 'all misdemeanors not prohibited by statute. Indeed, the section provides that all prosecutions, by indictment or otherwise, for misdemeanors, shall be commenced within one year and six months from the time of the committing of the offense, while Sec. 6, Div. 2, describes every offense as a misdemeanor which is not punishable by death or imprisonment in the penitentiary. These sections are so plain and unambiguous that nothing short of a strained and unnatural interpretation can find a distinction in them between the two classes of misdemeanors now under discussion. Neither can it be said that the Legislature in passing those sections, overlooked common law misdemeanors, and so had no intention to provide a limitation for misdemeanors not prohibited by statute. For, aside from the aversion of courts to the discovery of legislative oversight when the law is expressed in plain terms, we have positive evidence in See. 20, Div. 2, Chap. 38, that the subject of the offenses not prohibited by statute was under consideration, and the existence of misdemeanors not defined by statute recognized, as it is declared by that section that “all offenses not provided for by statute law may be punished by fine or imprisonment in the discretion of the court, provided the fine shall in no case exceed $500, and the imprisonment one year.” The People v. Allison, 68 Ill. 151, relied on by the State, does not decide the question now presented, but the court does say: “ In analogy to our statutes which bar prosecutions for misdemeanors, there ought to be a limit as to the time in which the information could be filed.” Another argument for the State is that the power to punish for contempt is inherent- in all courts, and necessary to preserve their dignity, enforce their process, and so attain the end of their creation; and if the court is created by the constitution, as the Superior Court is, the Legislature is without authority to prohibit the exercise of the power of the court. All that might be admitted, and we deny no part of the assertion when we say that the power to punish for contempt, without limit as to time, is not necessary to preserve the dignity of the court, or to enable it to enforce its process, or to attain the ends of its creation. Nor do State v. Merrill, 16 Ark. 384; Middlebrook v. State, 43 Conn. 257; Arnold v. Commonwealth, 80 Ky. 300; Ex parte Robinson, 19 Wal. 510; Re Wolley, 11 Bush (Ky.), 95, deny the right of the Legislature to regulate the punishment of contempt. On the contrary, all of those cases (except 19 Wal. 510, Avhere a doubt is expressed) recognize the right of the Legislature to regulate the poAver, but not to destroy or withdraw any part of it. These authorities do not appear to go as far in that direction as Stuart v. People, 3 Scam. 395, where it was said that the statute then in force might, with great propriety, be regarded as a limitation upon the poAver of the courts to punish for any other contempt than those named therein. The statutes of limitation are no longer frowned upon by the courts, but are regarded as beneficent laws, promotive of peace and repose in the community, and not requiring anything unreasonable from thpse whose rights may be affected by their operation. In Lamkin’s case, the Supreme Court quotes approvingly the remarks of EEr. Wharton in relation to such statutes, as follows: “ Here the State is the grantor, surrendering by act of grace its right to prosecute, and declaring the offense to be no longer the subject of prosecution. The statute is not a statute of process, to be scantily and grudgingly applied, but an amnesty, declaring that after a certain time oblivion shall be cast over the offense; that the offender shall be at liberty to return to his country and resume his immunities as a citizen, and that from henceforth he may cease to preserve the proofs of his innocence, for the proofs of his guilt are blotted out. Hence it is, that statutes of limitation are to be liberally construed in favor of the defendant, not only because such liberality of construction belongs to all acts of amnesty and grace, but because the very existence of the statute isa recognition and notification by the Legislature of the fact that time, while it gradually wears out proofs of innocence, has assigned to it fixed and positive periods in which it destroys proofs of guilt.” The members of this court are all of opinion that the prosecution of the charge of contempt was barred by the statute of limitations, when this proceeding was commenced. The sentence of the Superior Court is reversed. Judgment reversed.